980 A.2d 910 (2009)
293 Conn. 927
Paul R. HIMMELSTEIN
v.
TOWN OF WINDSOR et al.
Supreme Court of Connecticut.
Decided September 23, 2009.
Juri E. Taalman, Hartford, in support of the petition.
Beatrice S. Jordan, Hartford, in opposition.
The plaintiffs petition for certification for appeal from the Appellate Court, 116 Conn.App. 28, 974 A.2d 820 (2009), is granted, limited to the following issue:
"Did the Appellate Court properly affirm the judgment as to the nuisance claim based on its determination that General Statutes § 13a-149 was the plaintiff's exclusive remedy when it also determined that the plaintiff's claim did not fall within § 13a-149?"